                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTINA ADENIKE GARDINER,                    :      CIVIL ACTION

                        Plaintiff,             :

              v.                               :      NO. 18-904

CITY OF PHILADELPHIA, et al.,                  :

                        Defendants.            :

                                           ORDER

       AND NOW, this 14th day of June, 2019, upon consideration of Defendants City of

Philadelphia and Michel Washington’s Motion for Summary Judgment (Doc. No. 33) and the

briefing in support thereof and in opposition thereto, it is hereby ORDERED that:

   1. Defendants’ Motion is GRANTED and judgment is entered against Plaintiff and in favor

       of Defendants.

   2. The Clerk of Court is directed to mark this case CLOSED.



                                            BY THE COURT:



                                            /s/ Marilyn Heffley
                                            MARILYN HEFFLEY
                                            UNITED STATES MAGISTRATE JUDGE
